Citation Nr: 1737746	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-25 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In December 2015, the Board remanded the claim for additional development.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet.App.497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans (VA) disagreed with the Court's decision and appealed the matter to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As the eczema claim could be affected by the resolution of VA's appeal in Johnson, the Board stayed action on this matter in accordance with the CAVC's stay.  On July 14, 2017, the stay was lifted following the issuance of a precedential opinion by the United States Court of Appeals for the Federal Circuit in the case of Johnson v. Shulkin, 862 F.3d 1351, 1355 (Fed. Cir. 2017).  Accordingly, the Board will proceed with further adjudication of this claim.      

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran last underwent a VA examination for evaluation of her eczema in January 2016.  The examination report notes that the Veteran had an outbreak in December 2015 in which she was prescribed both a topical cream and systemic steroidal injections.  However, at the time of the examination, the skin disorder was asymptomatic and therefore the examiner had deemed it "resolved."  Moreover, the Veteran contends that she has received ongoing treatment since the January 2016 examination.    

The Board recognizes that certain skin disorders by their nature may fluctuate with periods of flare-up and remission. Here, while the January 2016 VA examiner found no evidence of active eczema, the medical evidence of record as well the Veteran's statements suggest otherwise.  Under the circumstances, further VA examination is appropriate.  The Board stresses that the Veteran's cooperation in coordinating a VA examination during a time of flare-up of her eczema is essential in allowing a medical examiner to ascertain the current nature and severity of the disorder.

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims folder.

2.  The Veteran should be afforded a new VA skin disease examination to evaluate the current severity of her service-connected eczema. Given the intermittent nature of this condition, appropriate efforts should be made to coordinate the scheduling of the examination with the Veteran so that it is performed at a time when the skin condition is active or during a flare-up. 

The examiner should review the claims file and note such review in the examination report.  All indicated studies should be performed. 

The examiner should identify and describe in detail all residuals attributable to the Veteran's skin disorder.  The examiner must report the percentages of the Veteran's entire body and of the exposed areas that are affected by the service-connected skin disorder.  The examiner should state whether the examination is being conducted during a flare-up. 

A rationale should be given for all opinions and conclusions expressed. The examiner is advised that the Veteran is competent to report symptoms and that her reports must be considered in formulating the requested opinions.

3.  When the development requested above has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




